IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                              )      No. 80225-9-I
                                                   )
                         Respondent,               )      DIVISION ONE
                                                   )
                 v.                                )      UNPUBLISHED OPINION
                                                   )
 MICHAEL CHAD SPIEKER,                             )
                                                   )
                         Appellant.                )
                                                   )

       HAZELRIGG, J. — Michael C. Spieker seeks reversal of his conviction for

vehicular homicide, arguing that the trial court denied him a fair trial by admitting

two photographs of the deceased victim, Staci Laugle. He contends that these

images were prejudicial and unnecessary to the State’s case because the cause

and manner of Laugle’s death were not in dispute. Because the court did not

abuse its discretion in weighing the probative value of the photographs against

their prejudicial effect, we affirm the conviction. However, we remand to strike the

supervision fees from the judgment and sentence.


                                            FACTS

       On September 1, 2017, Michael Spieker was driving in Mountlake Terrace

with Staci Laugle in the passenger seat. Spieker lost control of his vehicle while

passing another car driven by Robert Nakao. Spieker’s car jumped the sidewalk

and crashed into a tree. The hood of the car caught fire. Nakao pulled his car off



  Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 80225-9-I/2


the road and ran to help. A witness who was parked on the side of the road and

two neighbors who heard the crash also ran to help. Nakao helped Spieker out of

the car. The passenger side door and seat belt were jammed, so Nakao and one

of the neighbors pulled Laugle out of the vehicle. Laugle’s shirt came off while she

was being pulled from the car. Laugle was not responsive, and the other neighbor

immediately began performing CPR.1 Emergency personnel arrived and declared

Laugle deceased at the scene.

       Spieker was charged with vehicular homicide based on two of the three

subsections contained in the statute: driving while under the influence (DUI) and

recklessness. The court granted Spieker’s request for a jury instruction on the

third subsection, disregard for the safety of others, as a lesser included offense.

Before trial, defense counsel moved to exclude two photographs of Laugle’s face

and body taken at the scene of the crash. Spieker did not dispute that Laugle had

died of a broken neck as a result of the crash. The prosecutor stated that he

intended to show two close up photographs, one of Laugle’s face and another

showing seatbelt marks on her body, to avoid showing Laugle’s unclothed torso.

The court permitted the photographs, finding that their probative value outweighed

any resulting prejudice.

       The jury found Spieker guilty of vehicular homicide and returned a special

verdict that he was operating the vehicle in a reckless manner. The court imposed

a high-end sentence of 102 months imprisonment and 18 months community

custody. Defense counsel requested that the court order only the mandatory fees



       1   Cardiopulmonary resuscitation.


                                            -2-
No. 80225-9-I/3


and the agreed restitution because Spieker was indigent. The court imposed the

mandatory $500 victim penalty and $100 DNA sample fee and stated that it would

“waiv[e] other financial obligations, which is only another $200, based on

indigency.” The judgment and sentence included a preprinted term of community

custody requiring Spieker to pay supervision fees. Spieker appealed.


                                      ANALYSIS

I.     Admission of Photographs

       Spieker contends that the trial court erred in admitting the photographs of

Laugle because they were irrelevant, inflammatory, and improperly prejudicial. He

argues that the admission of this evidence denied him a fair trial. We review a trial

court’s admission of evidence for abuse of discretion. City of Auburn v. Hedlund,

165 Wn.2d 645, 654, 201 P.3d 315 (2009). Improper admission of evidence is

reversible error only if it is prejudicial. State v. Hatch, 165 Wn. App. 212, 219, 267

P.3d 473 (2011). Evidentiary error is prejudicial if there is a reasonable probability

that it materially affected the outcome of the trial. Id.

       We first address Spieker’s contention that the photographs were irrelevant.

Evidence must be relevant to be admissible. ER 402. Relevant evidence is that

which has any tendency to make the existence of any fact of consequence to the

determination of the action more or less probable. ER 401. To prove the charge

of vehicular homicide, the State had to prove beyond a reasonable doubt that

Laugle died as a proximate result of the injuries caused by Spieker’s operation of

the vehicle. See RCW 46.61.520. Spieker argues that there was no dispute that

Laugle died as a result of the crash and the cause of her death was not at issue.



                                         -3-
No. 80225-9-I/4


The State responds that, although defense counsel agreed before trial that Laugle

died of a broken neck and indicated that Spieker would not challenge the testimony

of the forensic pathologist, there was no stipulation as to any element of the

charge.

       In its ruling, the trial court explained why it considered the photographs

relevant to proving the cause of Laugle’s death:

       [T]he State has a burden to prove that this accident was the cause
       of death. And although it’s not the only proof, in particular the seat
       belt bruising may confirm that the impact was such that it would
       match up with the injuries that are going to be testified to with the
       ring fracture. In addition, a witness has testified about blood, whereas
       the first witness was[,] I thought[,] confusing. He seemed to say the
       passenger got out on their own esteem [sic]. . . . I think this is
       confirmation that that person was mistaken. The passenger did not
       get out on her own. And again, the blood is confirming that this was—
       the cause of death here was the accident and physical injuries as
       opposed to something else.

Despite the fact that Spieker did not contest the cause of Laugle’s death, the State

still had the burden to show the causal connection to the accident.               The

photographs showing Laugle’s injuries were probative of this point. The court did

not abuse its discretion in determining the photographs to be relevant.

       Even if evidence is relevant, the court may exclude it “if its probative value

is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury.” ER 403. “‘[U]nfair prejudice’ is that which is more

likely to arouse an emotional response than a rational decision by the jury.” State

v. Cronin, 142 Wn.2d 568, 584, 14 P.3d 752 (2000) (quoting State v. Gould, 58

Wn. App. 175, 183, 791 P.2d 569 (1990)).




                                        -4-
No. 80225-9-I/5


       When analyzing the admission of gruesome crime scene photographs, the

Washington Supreme Court has “reversed the customary presumption of

admissibility under ER 403 and held that they are admissible if the probative value

outweighs the prejudicial effect.” Hedlund, 165 Wn.2d at 655 (citing State v.

Crenshaw, 98 Wn.2d 789, 806–07, 659 P.2d 488 (1983)). The court has cautioned

prosecutors that they should “use restraint in their reliance on gruesome and

repetitive photographs” because they “are not given a carte blanche to introduce

every piece of admissible evidence if the cumulative effect of such evidence is

inflammatory and unnecessary.” Crenshaw, 98 Wn.2d at 807.

       Here, the State offered only two photographs showing different parts of

Laugle’s body. The photographs were not repetitive. The trial court acknowledged

the prejudicial effect of the gruesome photographs and noted that it was “limiting

the number also to limit the prejudice.” The court properly weighed the probative

value of the photographs against their prejudicial effect and did not abuse its

discretion in doing so.


II.    Fees

       Spieker also contends that the court erred in imposing the cost of

community custody supervision as part of his felony sentence because he was

indigent. Supervision fees are discretionary legal financial obligations and may be

waived by the trial court. State v. Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d 1199

(2020). Spieker cites State v. Dillon “as authority to strike the supervision fees

imposed on an indigent defendant.” The State argues that Dillon is not applicable

here because it did not rule that supervision fees could not be imposed against an



                                       -5-
No. 80225-9-I/6


indigent defendant but only that imposition of such fees was inconsistent with the

trial court’s stated intent. However, the record in this case is very similar to that in

Dillon.    Here, as in Dillon, the trial court indicated its intent to impose only

mandatory LFOs and restitution and to waive discretionary fees. See id. Neither

court mentioned supervision fees during sentencing. See id. Accordingly, as in

Dillon, it appears that the trial court intended to waive all discretionary LFOs and

inadvertently imposed the supervision fees. See id.

          The State also argues that, even if imposition of supervision fees was

inconsistent with the trial court’s intent, the written judgment and sentence controls

over any contradictory statement in the court’s oral pronouncement, citing State v.

Huckins, 5 Wn. App. 2d 457, 469–70, 426 P.3d 797 (2018). Spieker responds that

the inclusion of the “preprinted boilerplate” requiring supervision fees is more akin

to a scrivener’s error or clerical mistake than a contradictory statement.

          Spieker has the better argument here. The court did not make any explicit

statement regarding the supervision fees at sentencing, much less an expressly

contradictory one. As in Dillon, “it appears that the trial court intended to waive all

discretionary LFOs[ ] but inadvertently imposed supervision fees because of its

location in the judgment and sentence.” 12 Wn. App. 2d at 152. The remedy for

such a clerical or scrivener’s error is remand to the trial court for correction of the

judgment and sentence. In re Pers. Restraint of Mayer, 128 Wn. App. 694, 701–

02, 117 P.3d 353 (2005).




                                         -6-
No. 80225-9-I/7


      Remanded to strike supervision fees consistent with this opinion, otherwise

affirmed.




WE CONCUR:




                                      -7-